DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on May 18, 2021 has been entered. Claims 1-12 are pending in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. [KR 20130123164 A].
Note: the prior art to Lee has been submitted by Applicant in the IDS filed on May 18, 2021, and an English translation is attached to this Office Action.
As per Claims 1, 11 and 12, Lee teaches a processing solution for reducing incidence of pattern collapse and a number of defects in a photoresist pattern 
0.0001 to 1 wt % of an anionic surfactant; 
0.0001 to 1 wt % of an alkaline material; and 
98 to 99.9998 wt % of water (DESCRIPTION-OF-EMBODIMENTS, Para 1).
As per Claim 7, Lee teaches the processing solution of claim 1, wherein the alkaline material is selected from the group consisting of tetraethylammonium hydroxide, tetrapropylammonium hydroxide, tetrabutylammonium hydroxide, and mixtures thereof (DESCRIPTION-OF-EMBODIMENTS, Para 19).
As per Claim 8, Lee teaches the processing solution of claim 7, wherein the alkaline material is selected from the group consisting of tetraethylammonium hydroxide, tetrabutylammonium hydroxide, and mixtures thereof (DESCRIPTION-OF-EMBODIMENTS, Para 19).
As per Claim 9, Lee teaches the processing solution of claim 8, wherein the alkaline material is tetraethylammonium hydroxide.
As per Claim 10, Lee teaches the processing solution of claim 8, wherein the alkaline material is tetrabutylammonium hydroxide (DESCRIPTION-OF-EMBODIMENTS, Para 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied in claim 1 above, in view of Kamimura [US 20190033718 A1].
As per Claims 2-6, Lee teaches the processing solution of claim 1.
Lee does not explicitly teach wherein the anionic surfactant is selected from the group consisting of a polycarboxylic acid salt, a sulfonic acid salt, a sulfuric acid ester salt, a phosphoric acid ester salt, and mixtures thereof.
Kamimura teaches wherein the anionic surfactant is selected from the group consisting of a polycarboxylic acid salt, a sulfonic acid salt, a sulfuric acid ester salt, a phosphoric acid ester salt, and mixtures thereof (Para 181).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the materials as claimed in order to produce a better surface treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882